Citation Nr: 1241918	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  08-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Entitlement to reimbursement for treatment denied under the Foreign Medical Program based upon services rendered on November 6, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran performed verified active duty from March 1964 to July 1982, and at retirement he had completed more than 21 years of active duty.  The exact dates of the Veteran's other term of active duty have no impact on the decision decided herein.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Foreign Medical Program under the Health Administration Center (HAC) in Denver, Colorado.  

In December 2010, the Board remanded the listed issue.  The Board also denied entitlement to reimbursement for dental treatment denied under the Foreign Medical Program based upon services rendered on October 10, 2007 and December 6, 2007.  The Veteran subsequently submitted a motion for reconsideration, which was denied by the Board in April 2011.  

In September 2012, the Veteran's representative waived RO jurisdiction of any evidence submitted since the December 2010 remand.  See 38 C.F.R. § 20.1304 (2012).  

The record appears to raise a claim to reopen the question of entitlement to the reimbursement for dental treatment denied under the Foreign Medical Program based upon services rendered on October 10, 2007, and December 6, 2007.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  
 

FINDING OF FACT

The Veteran did not perfect a timely appeal regarding the issue of entitlement to reimbursement for treatment denied under the Foreign Medical Program based upon services rendered on November 6, 2007.  


CONCLUSION OF LAW

The Board does not have jurisdiction to address the issue of entitlement to reimbursement for treatment denied under the Foreign Medical Program based upon services rendered on November 6, 2007.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2008, the HAC in pertinent part denied reimbursement for treatment denied under the Foreign Medical Program based upon services rendered on November 6, 2007.  The Veteran disagreed with this decision.  In December 2010, the Board remanded this issue so that a statement of the case could be furnished.  

On review, it appears that a statement of the case was furnished on this issue in April 2009; however, this document was not of record at the time of the December 2010 Board decision.  In an effort to comply with the remand order, in July 2011, the HAC issued another statement of the case addressing this issue.  

In August 2011, the Veteran submitted a statement indicating that he would not submit a VA Form 9 appeal on the issue addressed in the July 2011 statement of the case, namely reimbursement for services provided on November 6, 2007.  

Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202.  

The Veteran did not submit a timely VA Form 9 following either the April 2009 or July 2011 statement of the case.  Indeed, in August 2011 he specifically indicated his intent was not to submit a Form 9.  Therefore, the Veteran has not perfected an appeal of the issue in question and the Board does not have jurisdiction to address this matter.  38 U.S.C.A. § 7105.  The appeal is dismissed.


ORDER

The issue of entitlement to reimbursement for treatment denied under the Foreign Medical Program based upon services rendered on November 6, 2007 is dismissed.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


